FILET"?
                                                                                        COURT OI= APPEALS
                                                                                               DIVISION

                                                                                      70! 3 OCT 22     AM 8- 54

                                                                                       ST'

                                                                                       F9




        IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                             DIVISION II
                                                                                                   I


MELISSA N. ROBBINS and GEOFFREY                                               No. 43666 -3 -II
ROBBINS,


                                Respondents,


          V.



LEGACY HEALTH SYSTEM, INC.,                                            PUBLISHED OPINION
LEGACY SALMON CREEK HOSPITAL,
CEO LEE DOMANICO, WILLIAM
HASTINGS, M.D., SALMON CREEK
ANESTHESIA PROVIDERS, LLC,
JENNIFER SCHANTZ, C.N.M., PACIFIC
MIDWIFERY SERVICES, LLC, JANE DOE
nurse, Drs. JOHN or JANE DOE,

                                Defendants,


MARY SCHULTZ,




          QUINN- BRINTNALL, J. —          Mary Shultz appeals the trial court' s June 15, 2012 order

refusing to allow her to withdraw as the attorney for Melissa and Geoffrey Robbins. Concluding

that the trial court abused its discretion in refusing to allow Schultz to withdraw, we reverse the

trial   court' s order and remand with   instructions to   vacate   that   order effective   June 15, 2012.
No. 43666 -3 -II



                                                               FACTS


        In late 2008, the Robbinses contacted Schultz, a Spokane attorney, to see if she would

represent    them    in   a medical negligence            case      in Clark    County.      Schultz sent the Robbinses a


proposed representation agreement and advised them that the litigation costs would very likely

be in the tens       of    thousands    of    dollars.        After reviewing the document and consulting with

independent     counsel,      the Robbinses         and       Schultz     executed representation     agreements.        As ' to


litigation costs, the agreements provide,


        8.          Litillation Costs         are   the responsibility            of   the Client.   The Client is
                    responsible f6r paying all costs of this litigation as they are incurred.
        a.          All reasonable costs and expenses associated with pursuing the matter in
                    Paragraph 1 will be charged to the Client. The Client agrees to pay for,
                    reimburse and save the Attorney harmless from any and all costs,
                    disbursements and expenses incurred or deemed necessary by the Attorney
                    in the handling of the Client' s case.
        b.          The Attorney is authorized to advance for the account of the Client those
                    costs and expenses which are deemed necessary and proper for the
                    prosecution of Client' s claims, but the Client shall reimburse the Attorney
                    as    that Client   is   able   to   do   so,   using best    efforts.    The Client shall also

                    reimburse all outstanding costs existent at the time of settlement,
                    conclusion of litigation, termination of representation by Attorney, or
                    other conclusion of the case.


Clerk' s Papers ( CP) at 54. As to termination of the agreements, they provide,

        20.         Client    may   discharge Attorney                   at   any time,   upon   written   notice   to

                    Attorney. Attorney may withdraw from representation of Client ( a) with
                    Client' s consent, ( b) upon court approval, or (c) if no court action has been
                    filed, for good cause and upon reasonable notice to Client....
        a.          Abandonment of the claim by the Client may occur if the Client breaches
                    this contract,- or materially fails to cooperate with the office or the
                    contractual provisions herein.  In the event the Attorney feels that she is
                    required to withdraw because of such, then such is considered a forced
                    termination.



CP at 57 -58.




                                                                     2
No. 43666 -3 -II


         In 2008    and   2009, the Robbinses         sent   Schultz $ 52, 000 to pay for their   costs.   Schultz


consulted with experts       regarding the       case and used     up those funds.    By January 2012, Schultz

had   advanced    the Robbinses      an additional $    34, 000 for expert fees, deposition costs, and travel


expenses, and the amount of her legal services totaled almost $270, 000.

         Schultz told the Robbinses in November 2011 that their case would not move forward

unless   they   complied with       the   fee   agreement.    She subsequently gave the Robbinses 60 days

notice that she would file a formal notice of withdrawal unless they agreed to pay the outstanding

costs and undertook to finance the necessary costs to allow the case to proceed. According to the

Robbinses, Schultz        said   they had   to   immediately     reimburse   her for $ 34, 000 in costs and would


have to pay     an additional $ 50, 000     to $100, 000 in costs.


         In January 2012, Schultz tried unsuccessfully to find the Robbinses another attorney. She

sent them a letter in February 2012, offering assistance in transferring the case and inviting them

to have any interested       counsel contact       her. The Robbinses attempted to retain another attorney,


but the other attorneys refused to take the case because it was too far into the litigation and

because the Robbinses            asserted   that Schultz "   was claiming a lien for costs and fees of over

  300, 000."    CP at 49. The Robbinses did not pay Schultz any money beyond the initial $52, 000.

         Schultz filed     a notice of withdrawal on         April 4, 2012.     At the time, no formal action in


the case had occurred for over a year, no summary judgment motion had been filed, and no trial

date was set. Two of the medical defendants moved for summary judgment shortly after. Schultz

filed her   notice of withdrawal.           The Robbinses retained an attorney for the limited purpose of

 objecting to Schultz' s withdrawal. After they filed their objection, Schultz moved for permission
to withdraw.       She also moved to continue the recently filed summary judgment motions, noting

 that the Robbinses would need time to find new counsel to respond, who would in turn need time

                                                             3
No. 43666 -3 -II



to ( 1)    understand       the   evidence generated            to date, (   2) obtain an expert affidavit establishing the

standard of care violations, and ( 3) address the law related to chief executive officer liability.

The two medical defendants subsequently agreed to strike their summary judgment motions

pending resolution of the representation matter.

            At the hearing on her motion, Schultz argued that she was entitled to withdraw because

the Robbinses had breached the fee agreement and had failed to fulfill their obligations regarding

her   services.          She stated that the Robbinses had made no effort or arrangements to pay costs

since May 2010 despite receiving monthly statements providing that costs were to be reimbursed

on a monthly basis.

            The Robbinses responded that they would be adversely affected if Schultz withdrew

because there were two summary judgment motions pending and because they had been unable

to find      another      lawyer.        They claimed that Schultz had sabotaged their ability to retain new

counsel by sending them paperwork stating that she was owed $300, 000, and they argued that it
was       Schultz'   s   responsibility to find them            a new    attorney.    Schultz responded that the Robbinses


had requested the extensive paperwork she had provided and that she did not expect to be fully

reimbursed         for her legal         expenses      once     she   withdrew       from the   case.    She referred to other


conflicts     between her          and   the Robbinses      but did      not elaborate.   Finally, she added that there was

no    issue   of   financial      inability,   as   Geoffrey     makes $     100, 000 annually and Melissa is on disability.

   T] here'    s   never    been any demonstration to                 me     that these individuals     cannot   send   in $ 100 a


 month on costs."           Report     of   Proceedings ( RP) ( May           30, 2012) at 19.

             The court ruled that Schultz could not withdraw until summary judgment was done,

 adding that it          would release       her    after she    helped the Robbinses find        a new    attorney.    The court


 refused to respond to Schultz' s questions about who would be responsible for costs.

                                                                        11
No. 43666 -3 - II



          During the hearing for                entry      of    the   order,   Schultz        appeared       telephonically.   Before


presenting the order, the Robbinses complained that Schultz had declined to assist them in

dealing    with    a    subrogation          notice       they    received      from      an   insurance       carrier.   Schultz had


interpreted the court' s ruling as limiting her representation to the summary judgment motions,

but the Robbinses had understood that Schultz would represent them in all aspects of the case

through those motions.            The Robbinses also complained that Schultz had written in a billing

statement   that    she could " recommend                  the   case   but   not   the   client,"      and that it was clear that she


was not    helping     them     find    a new       lawyer. RP ( June 15, 2012)                   at   9.   The Robbinses wanted the


court to clarify that Schultz was obligated to represent them in all aspects of the case through

summary judgment and that her representation was not contingent on their payment of any

additional costs.



          Schultz replied that she was in the unprecedented position of being ordered to represent

clients without        having   the funds to do            so.     She then responded to criticisms about her efforts in


obtaining the Robbinses a new attorney:

                    I don' t know how I can present this case or these clients to subsequent
          counsel in a manner that will allow them to obtain counsel because I can' t
          promote      the   clients.       I' ve   not   been    paid   by       They' ve breached the contract
                                                                              them.

          with me.       They' re      in   conflict with me now.           They' re now accusing me of ethical
          violations     through their         counsel.          They' ve essentially taken me on and placed me
          in a horrific conflict position. They' re now asking that I continue to finance their
          case    forward          any responsibility on their
                              without                                                     part.    And I don' t know how
          under    those circumstances, Your Honor -- I don' t                know how I can going [ sic] to
          another      lawyer   and     say:        This is a great case and a great client, and I really want
          you to take this on.


RP ( June 15, 2012) at 15.


          The Robbinses responded that they were also in a bind because due to Schultz' s billing of

 over $270,000, they could not find a new attorney even though they did not want her to continue.


                                                                         5
No. 43666 -3 -II



Schultz    replied     that   she   had     not   billed $ 270, 000   but had simply kept track of her work to date.

She added that the Robbinses, who thought their case was worth millions, could not contribute


 50, 000    and       then    say, "   You will loan us the rest of the money, and we don' t want you

representing us, but you will loan us the rest of the money so that we can recover millions of

dollars   on   the    claim."    RP ( June 15, 2012) at 19.


          The trial court declined to expand on its earlier ruling and signed an order stating that

Schultz    was        required    to   continue      representing the Robbinses "                at least through the pending

summary judgment              motions       brought    by   defendants"   and   to "   actively assist the Robbins [ sic] to

obtain new counsel."              CP   at   519.    The trial court then observed that attorneys could be held in


contempt if they failed to follow a court order.

           Schultz subsequently             moved     for   reconsideration,    noting   a   telephonic     hearing.   She could


not   appear     in   person     because      she was       in Montana attending to          a   family   emergency.    The trial


court declined to allow Schultz to appear telephonically and, after a brief hearing, struck her

motion     for   reconsideration.           In doing so, the court noted its concerns about the case and opined

that a bar complaint might be in order. An attorney for one of the medical defendants confirmed

during the hearing that he had struck his motion for summary judgment.

           On July 16, 2012, Schultz filed a motion for discretionary review, which we granted. A

few months later, the Robbinses retained a new attorney and filed a notice of withdrawal of their

objection to Schultz' s motion to withdraw as their attorney. The Robbinses subsequently moved

to vacate the June 2012 order and to discharge Schultz.

           Schultz opposed the Robbinses' motion, but argued that if it was granted, the trial court

 should grant her motion to withdraw as of June 15, 2012, instead of discharging her as of the

 March 2013                     date. The trial               declined to issue the      order nunc pro      tunc to June 2012.
                     hearing                          court
No. 43666 -3 - II



The court issued an order on March 8, 2013, that vacated the prior order requiring Schultz to

remain as counsel for the Robbinses and discharged her subject to this court' s approval under

                1
RAP 7. 2( e).


         In seeking such approval, the Robbinses contended that the trial court' s March 2013

order   rendered        Schultz'   s   appeal    moot.    Schultz disagreed, arguing that the order left her

responsible     for the   case   between June 2012        and   March 2013.   Our commissioner denied the trial


court permission to formally enter the order and agreed that Schultz' s appeal was not moot:

         B] ecause the March 8, 2013 order does not specify the date that the Appellant
         was relieved of her obligations as counsel, and because the parties are unable to
         agree on an amended order that would specify that date, the March 8, 2013 order
         would not moot the appeal because this court can still provide the Appellant with
         some relief, in the form of determining the date as of which the Appellant was
         relieved of her obligations as counsel.


Commissioner'       s   Ruling,    Robbins      v.   Legacy   Health System, Inc.,   et al.,   No. 43666 -3 - II (Wash.


Ct.   App.   March 28, 2013).          We denied the Robbinses' motion to modify that ruling.

                                                         DISCUSSION


MOOTNESS OF APPEAL


         The Robbinses continue to argue that this appeal is moot because they have retained a

new attorney and discharged Schultz, and because the trial court has agreed to vacate its earlier
order   denying     Schultz'     s motion   to    withdraw.     They claim that there can be no harm to Schultz

because she never complied with the June 2012 order requiring her to continue representing them

and to assist them in finding a new attorney.




 1 If the trial court' s determination of a postjudgment motion " will change a decision then being
reviewed by the appellate court, the permission of the appellate court must be obtained prior to
the formal entry of the trial          court    decision." RAP 7. 2( e).


                                                                 7
No. 43666 -3 -II


           Mootness is       a question of        law that   we review      de. novo.       Wash. State Comme' n Access


Project     v.   Regal Cinemas, Inc.,           173 Wash. App. 174, 204, 293 P.3d 413, review denied, 308 P.3d
643 ( 2013).        Courts generally do          not review moot cases.         In re Marriage of Horner, 151 Wash. 2d
884, 891, 93 P.3d 124 ( 2004).                  A case is moot when a court can no longer provide effective


relief. Orwick v. City ofSeattle, 103 Wash. 2d 249, 253, 692 P.2d 793 ( 1984).

           The Robbinses' claim that this case is moot because Schultz never complied with the trial

court' s    order rings      hollow.        That alleged noncompliance could be used against Schultz if the

order is not invalidated at its outset and if she is left responsible for the case from the date of the

June 2012         order until     entry   of   the March 2013     order.   During the March 2013 hearing, the trial

court refused to issue its order nunc pro tunc because the issue of Schultz' s obligations between

June 2012        and     March 2013,      as well as related contractual questions, needed              to be litigated.   The


                 order    thus    extended      the validity of the     June 2012          order   through    March 8, 2013.
resulting


Because we can still provide Schultz with relief by invalidating the 2012 order as of the date of

entry, we reject the Robbinses' assertion that this appeal is moot.
MOTION TO WITHDRAW AS COUNSEL


            Withdrawal is a matter addressed to the trial court' s discretion, and we review the trial

court' s    decision for         abuse of     discretion.   Kingdom v. Jackson, 78 Wash. App. 154, 158, 896 P.2d
101 ( 1995),      review    denied, 129 Wash. 2d 1014 ( 1996).              A trial court abuses its discretion when its


decision is manifestly unreasonable, or exercised on untenable grounds or for untenable reasons.

State   ex rel.     Carroll       v.   Junker, 79 Wash. 2d 12, 26, 482 P.2d 775 ( 1971).                 When withdrawal is


                                  attorney in                    it generally              be   allowed.     Kingdom, 78 Wn.
 sought     by    a retained                     a civil case,                  should




 App.      at    160.      The     court' s    approval "`   should be rarely withheld and then only upon a

 determination that to            grant said request would        interfere   with   the   efficient and proper   functioning
No. 43666 -3 - II



of   the   court. "'   Kingdom, 78 Wn. App. at 160 ( quoting Fisher v. State, 248 So. 2d 479, 486 ( Fla.

1971)).


            When retained counsel in a civil case seeks to withdraw, he or she must abide by the

requirements       in CR 71(   c).      Kingdom, 78 Wn.           App.    at    156 -57.      CR 71( c) requires a withdrawing

attorney to      provide    proper      notice    to   clients,   all   other     parties,     and   the   court.   See also RCW


2. 44. 050 ( focusing      on notice      to opposing counsel); Jones                 v.   Home Care of Wash., Inc., 152 Wn.


App.       674, 681, 216 P.3d 1106 ( 2009) ( discussing                interplay      of   CR 71    and   RCW 2. 44. 050),   review




denied, 169 Wash. 2d 1002 ( 2010).                   If the client objects to an attorney' s withdrawal, withdrawal

may be obtained only               by     court   order.      CR 71(      c)(   4).        Although CR 71 provides detailed


procedural guidance to a withdrawing attorney, it does not define the circumstances under which

a court may deny withdrawal. CR 71( a); Kingdom, 78 Wn. App. at 157.

             In Kingdom, this court explained that a trial court should consider " all pertinent factors"

in determining whether to allow withdrawal and set forth these nonexclusive factors:

              W]hether withdrawal will delay trial or otherwise interfere with the functioning
             of the court, whether the client has had or will have an opportunity to secure
             substitute counsel, whether the client has sufficient prior notice of the lawyer' s
             intent to withdraw, whether the client lacks the ability to prove a prima facie case,
             whether the client has failed to pay the lawyer' s fees, whether the client has failed.
             to cooperate with the lawyer, whether a denial of withdrawal will cast an unfair
             financial    burden     on    the    attorney,    whether the lawyer is unable to find or
             communicate with the client, and whether there is any other prejudice to the client
             or lawyer.


78 Wn. App. at 158 -60 ( citations omitted).




                                                                    G
No. 43666 -3 - II


                                                                           2
           Some     of     these factors    are    found in RPC 1. 16,         which addresses the circumstances under


which an      attorney       can or must      decline    or    terminate   representation.   Kingdom, 78 Wn. App. at

158 -60. The rule provides that a lawyer may withdraw from representing a client if

                       1) withdrawal can be accomplished without material adverse effect on the
           interests of the client;
                    2) the client persists in a course of action involving the lawyer' s services
           that the lawyer reasonably believes is criminal or fraudulent;
                       3) the client has used the lawyer' s services to perpetrate a crime or fraud;
                       4)    the client insists upon taking action that the lawyer considers
           repugnant or with which the lawyer has a fundamental disagreement;
                      the client fails substantially to fulfill an obligation to the lawyer
                       5)
           regarding the lawyer' s services and has been given reasonable warning that the
           lawyer will withdraw unless the obligation is fulfilled;
                         6) the representation will result in an unreasonable financial burden on
           the lawyer or has been rendered unreasonably difficult by the client; or
                         7) other good cause for withdrawal exists.


RPC 1. 16( b) (     emphasis added).              The rule is phrased in the disjunctive such that an attorney may

ethically withdraw if the client will not be hurt, if the client exhibits any of five specific
behaviors,     or     if   other    good   cause     exists.    See 2 KARL B. TEGLAND, WASHINGTON PRACTICE:


RULES PRACTICE, RPC 1. 16, official cmts. at 394 -95 ( 7th ed. 2011).

           In Kingdom,             attorney Paul Luvera notified his client, Kingdom, that he wanted to

withdraw and would help find another attorney. 78 Wn. App. at 156. None would take the case,

and eight months after providing his initial notice, Luvera sent a notice of withdrawal to the trial

court.     Kingdom, 78 Wn.            App.    at   156. Kingdom objected, and the trial court ruled that it would


 grant Luvera' s motion permitting withdrawal only upon substitution of counsel for Kingdom.

Kingdom, 78 Wn.               App.    at   156.    We held that the trial court abused its discretion because the




 2
     The Kingdom           court refers    to former RPC 1. 15 ( 2005).           The rule was renumbered as RPC 1. 16
 and amended effective September 1, 2006, but these changes do not affect Kingdom' s analysis or
 holding. See 2 KARL B. TEGLAND, WASHINGTON PRACTICE: RULES PRACTICE, RPC 1. 16 at 394
     7th ed. 2011).
                                                                   10
No. 43666 -3 - II



agreement allowed Luvera to withdraw at any time and because Luvera should not bear any

responsibility for the success of seeking new counsel, particularly where he minimized the
impact   of   his   withdrawal   by   notifying his    client of     his intent 17   months   before trial. Kingdom,


78 Wn. App. at 161.

          Schultz argues that the facts supporting her withdrawal are more compelling than those in

Kingdom.       She contends that she was entitled to withdraw because her clients breached their fee

obligations, her continuing representation imposed an undue financial burden on her, and the

Robbinses rendered further representation unreasonably difficult. See Kingdom, 78 Wn. App. at

159; RPC 1. 16( b)( 5), ( 6).     Schultz asserts that here, as in Kingdom, an express provision in the

representation agreement allowed her to withdraw, and she notes that she gave the Robbinses

ample notice of her intended withdrawal and offered, at the time she gave notice, to help them

find   new counsel and      facilitate transfer   of   the   case.   Schultz adds that the Robbinses made it clear


that they did not want her representation and that the scope of the trial court' s order, which

required her to find counsel for clients who had retained another attorney to oppose her

withdrawal, was both unreasonable and unprecedented.


          The Robbinses respond that Kingdom is distinguishable because, unlike their case, no


 dispositive motions were pending when Luvera sought permission to withdraw. They argue that

 they would have lost their initial investment of $52,000 had they been obligated to proceed pro

 se during the pending summary judgment proceedings and that the potential prejudice to them

 was similar to that described in In re Disciplinary Proceedings Against Cohen, 150 Wash. 2d 744,

 82 P.3d 224 ( 2004).


          In Cohen, defense counsel withdrew less than a month before trial, and his client could

 not   find   another   attorney to take his   case after     paying   counsel some of    his legal fees.   150 Wash. 2d
11
No. 43666 -3 -II



at   757.     In upholding the resulting disciplinary sanctions, the Supreme Court observed that

counsel' s last- minute withdrawal had a material adverse financial effect on his client and


effectively denied him his day in court. Cohen, 150 Wn.2d at 757.

            The Robbinses contend that because summary judgment proceedings were pending at the

time    Schultz      sought   to   withdraw,    her   withdrawal   would   have   had   similarly   adverse




consequences.        See RPC 1. 16( b)( 1).    Schultz succeeded in having the two defense motions for

summary judgment withdrawn before the hearing on her motion, however, and they have not yet
been    renoted.    Furthermore, even if the summary judgment motions had been refiled before the

Robbinses obtained a new attorney, the trial court could have stayed or continued further

proceedings pending the appointment of new counsel.

            The Robbinses also contend that the trial court was entitled to consider Schultz' s conduct

in evaluating her requested withdrawal. They maintain that her lien of over $300, 000 in the case

deterred anyone else from representing them.

             While the fee agreement expressly authorizes Schultz to assert such a lien, she has not

filed   one    to date.   See RCW 60.40.010 ( explaining how attorney lien is created and enforced).

Moreover,        we note in addition that Washington law permits an attorney ' working on a

contingency fee basis to recover for her time spent on a client' s behalf on a quantum meruit basis

if the client discharges the attorney before the contingency representation can be completed.

Barr    v.   Day,   124 Wash. 2d 318, 329, 879 P.2d 912 ( 1994);    Taylor v. Schigaki, 84 Wash. App. 723,

 728, 930 P.2d 340,      review   denied, 132 Wash. 2d 1009 ( 1997).    Schultz was under no obligation to


 forfeit her work on this case or to hide it from prospective counsel, and the fact that she spent

 considerable effort on the case should not bar her withdrawal.




                                                        12
No. 43666 -3 -II



          The Robbinses also argue that they have not breached the fee agreements and that they

have    used    their   best   efforts   to comply       with   their financial        obligations.      Their " best efforts" claim


is undermined by the Robbinses' stated understanding that Schultz would advance the court costs

herself,   subject      to   reimbursement         from the      proceeds of          the   case.    But this understanding is not

supported by the fee agreements that the Robbinses reviewed and signed, which allow Schultz to

advance costs at her discretion. Moreover, the Robbinses support their claim that they have used

their   best    efforts   by maintaining         simply that they        are "     broke "; they    do not describe any attempt to

pay costs beyond the initial $52,000.

           The Robbinses add that even if they did breach the fee agreements, Schultz did not avail

herself    of   the remedy      provided        therein: "   In the event of cost breaches, Attorney may require, and

the Client agrees to submit, a financial statement under oath to confirm any inability to pay on

request of       the attorney,     and     to   confirm      that best       efforts are     being     made."   CP at 60 ( emphasis


added).      Here    again,     Schultz'   s exercise of        this   provision      is   discretionary. Furthermore, any such

exercise       would      have been       pointless      in the face          of   the Robbinses'        stated understanding that

Schultz was obligated to advance them additional costs as well as their position that they were


incapable of making any further financial contribution.

           Simply put, after their initial investment, the Robbinses did not pay the costs as required

by   their fee     agreements.           It is clear that further representation would result in an unreasonable

 financial burden on Schultz and that with their dispute over fees and the resulting professional

 conflict,     the Robbinses       rendered        Schultz'   s representation             unreasonably difficult. See Kingdom,


 78 Wn.      App.    at   159; RPC 1. 16( b)( 5), ( 6).          Here, as in Kingdom, counsel gave her clients ample


 notice    of    her intent to      withdraw        and      ample     time to find          a   new   attorney.   And here, unlike


 Kingdom, the           clients were no         longer   satisfied with        their attorney.         This is not one of those rare


                                                                        13
No. 43666 -3 -II



cases where Schultz' s withdrawal would have harmed the efficiency of the judicial system, and

we do not see that her withdrawal would have had a materially adverse effect on the Robbinses'

interests.   Trial had not been set and there were no dispositive motions before the court when

Schultz moved to withdraw.


        The trial court abused its discretion by failing to consider all relevant factors in

evaluating Schultz' s motion to withdraw as counsel for the Robbinses. Accordingly, we remand

for entry    of an order   granting Schultz'   s motion   to   withdraw as   of   June 15, 2012.   Schultz is


entitled to costs under RAP 14. 2, subject to compliance with RAP 14. 4.

        Reversed and remanded.




                                                          Q INN- BRINTNALL, J.
We concur:




Ht.
  NT, P. Jf /

                           J
MAXA, J.




                                                      14